OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction/Election Requirement
The examiner acknowledges applicant’s response, filed on 21 September 2021, including remarks and provisional election with traverse of Group II (Embodiment 2: Figures 2.1 through 2.8).  The Examiner apologizes for the error in the Restriction Requirement mailed 21 July 2021, and notes that Group II, Embodiment 2 consists of Figures 2.1 through 2.4 ONLY.  
Applicant’s request for reconsideration of the restriction requirement is unconvincing due to no reasons being presented in the response filed 21 September 20201.
Clear admission on the record by the applicant that the embodiments are not patentably distinct will not overcome a requirement for restriction if the embodiments do not have overall appearances that are basically the same as each other.  MPEP 1504.05.II.
Furthermore, the designs as grouped are distinct from each other since under the law a design patent covers only the invention disclosed as an entirety, and does not extend to patentably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents. See Ex parte Sanford, 1914 CD 69, 204 OG 1346 (Comm’r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965). It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).

The restriction requirement maintained in this application is made FINAL.  Applicant must cancel Group I (Embodiment 1: Figures 1.1-1.8) as directed to the designs nonelected in applicant’s response of 21 September 2021 or take other timely appropriate action (37 CFR 1.144). 

Trademark in Drawing
The circular element with a stick figure inside (see upper annotated element below) and the "DOKOKI" symbols forming part of the claimed design may be registered trademarks. If so, the specification must be amended to include a statement preceding the claim identifying the trademark material forming part of the claimed design and the name of the owner of the trademark.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  If the marks are registered trademarks, the examiner suggests amending the specification to include the following statement:  
-- The “DOKOKI” text symbol and [circular logo] forming part of the claimed design are registered trademarks of DOKOKI AG. --

    PNG
    media_image1.png
    549
    407
    media_image1.png
    Greyscale

Objection to the Drawings
The drawing disclosure is objected to for the following reasons:
Cancelation of Figures - 
In view of the election above, Figures 1.1-1.8 must also be cancelled.  If new drawings are prepared, correction is required.  


Objection to the Specification
The specification is objected to for the following reasons:
Cancelation of Figure Descriptions - 
In view of the election above, the descriptions of Figures 1.1-1.8 must also be cancelled.  


Objection to the TITLE
The title of the invention is misdescriptive (See MPEP 606.01) because the word “apparatus” implies some type of working machine, to which a design patent is not directed. Because “baby monitor” clearly describes the article of manufacture that is shown in the drawing, a new title is required:
-- Baby Monitor -- 
for example, which is clearly indicative of the invention to which the claim is directed, or another appropriate title that accurately describes the claimed invention. The title must be amended throughout the application, original oath or declaration excepted.

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because there are inconsistencies among the views.
Figure 2.1 vs. Figure 2.4 – Figure 2.1 is inconsistently disclosed compared to Figure 2.4.  Figure 2.1 discloses “DOKOKI” on the lower outside edge of the claimed design, whereas Figure 2.4 does NOT disclose “DOKOKI”.  See annotated figures below for example.

    PNG
    media_image2.png
    305
    1121
    media_image2.png
    Greyscale




A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
Any amendments to the drawing or specification must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.  See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


Conclusion
The claim stands rejected under 35 USC § 112 (a) and (b) for the reasons set forth above. 


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915